DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.
The present application filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA  because the priority or benefit application(s) filed before March 16, 2013 do not provide support for all of the claims in the present application.  For example, claims 4-6, 10, and 15-20 are not supported by any such earlier application as further explained below.  
Please see 37 CFR 1.55(j), 1.78(a)(6) and 1.78(d)(6) for requirements regarding statements provided by applicants in patent applications that contain or contained at any time a claim to a claimed invention as defined in paragraph (A) above.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
Response to Amendment
This office action is responsive to the amendment filed on 04/05/2021. As directed by the amendment: claims 1, 15-18, and 20 have been amended. Thus, claims 1-20 are presently pending in this application with claims 7-9 and 11-14 withdrawn.
Priority
Applicant’s claim for the benefit of prior-filed applications under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The Office notes that the pending claims have the following effective filing dates:
Claims 1-3: 02/29/2012: all the limitations of claims 1-3 are disclosed in provisional application 61/605,143 filed 02/29/2012;
Claims 4, 6, and 15-20: 09/18/2013; the claim limitations of a pushing arm residing beside the needle and the suture passer comprising a sharp blade like extension are not disclosed in provisional application 61/605,143 filed 02/29/2012 or in applications 13/997595 and 13/779652 filed 02/27/2013; they are disclosed in provisional application 61/879388, filed 09/18/2013;
Claims 5 and 10: 09/18/2014: claim limitations of the pusher component biased to remain in the retracted position, a proximally facing protrusion on the distal wall, and the needle biased to remain in the retracted position are not disclosed in provisional application 61/605,143 filed 02/29/2012, in applications 13/997595 and 13/779652 filed 02/27/2013, or in provisional application 61/879388 filed 09/18/2013; they are disclosed in PCT filed 09/18/2014.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a suture holding feature” in claims 1, 15, and 18. Reciting “a suture holding feature” is equivalent to reciting “a feature for holding a suture” where “feature" is the generic place holder coupled with functional language “for holding a suture”. For examination purposes, the claim limitation “a suture holding feature” will be interpreted based on ¶0018 and 0023 of the published specification such that the suture holding feature is a slot or tabs and structural equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Topper et al. (US 2003/0065337 A1).
Regarding claim 1 Topper discloses (fig. 1-7B), a suture passer system for a suture 34 comprising a first free end, a second free end opposite the first free end, and a middle portion between the first free end and the second free end (see fig. 4), the suture passer system comprising: 
a suture passer comprising a proximal end 12, a distal end 14 opposite the proximal end, an intermediate portion coupled to and extending between the proximal end and the distal end (see fig. 1 and ¶0058), and a first needle 32 residing at least partially within the intermediate portion (see fig. 1, 5A-5B and ¶0059); 

wherein a distal end of the first needle 32 comprises a distally-sharpened first member with a first distally-oriented tip, a distally-sharpened second member with a second distally-oriented tip (see annotated fig. 6 below), and a channel 40 extending between the first member and the second member (see annotated fig. 6 below and ¶0061); 
wherein the first needle 32 is movable between a retracted position (position of fig. 5A) and an extended position (position of fig. 5B; see ¶0061), wherein the first needle 32 resides at least partially within the intermediate portion of the suture passer when the first needle 32 is in the retracted position (see fig. 5A), wherein the first needle 32 extends to the suture holding feature 41 in the distal end of the suture passer when the first needle 32 is in the extended position (see fig. 2-3 and ¶0061-0062); 
wherein the suture 34 is transferred between the distal end 14 of the suture passer and the first needle 32 when the first needle 32 moves between the retracted position (see fig. 5A) and the extended position (see fig. 5B; see fig. 2-3 and ¶0061-0062).

    PNG
    media_image1.png
    523
    628
    media_image1.png
    Greyscale

Regarding claim 2 Topper further discloses (fig. 1-7B), the suture holding feature 41 comprises a slot (opening of 41 in fig. 7A-7B) extending across the distal end 14 of the suture passer (see fig. 2-3, 7A-7B, and ¶0062), wherein the suture 34 is transferred between the slot 41 and the channel 40 when the first needle 32 moves between the retracted position (position of fig. 5A) and the extended position (position of fig. 5B; see fig. 7A-7B and ¶0062).
Regarding claim 15 Topper discloses (fig. 1-7B), a suture passer system for a suture 34 comprising a first free end, a second free end opposite the first free end, and a middle portion between the first free end and the second free end (see fig. 4), the suture passer system comprising: 
a suture passer comprising a proximal end 12, a distal end 14 opposite the proximal end, an intermediate portion coupled to and extending between the proximal end and the distal end (see fig. 1 and ¶0058), and a first needle 32 residing at least partially within the intermediate portion (see fig. 1, 5A-5B and ¶0059); 

wherein the first needle 32 is movable between a retracted position (position of fig. 5A) and an extended position (position of fig. 5B; see ¶0061), wherein the first needle 32 resides at least partially within the intermediate portion of the suture passer when the first needle 32 is in the retracted position (see fig. 5A), wherein the first needle 32 extends to the suture holding feature 41 in the distal end of the suture passer when the first needle 32 is in the extended position (see fig. 2-3 and ¶0061-0062); 
wherein the suture 34 is transferred between the distal end 14 of the suture passer and a distally-facing capture feature 40 (see annotated fig. 6 below) of the first needle 32 when the first needle 32 moves between the retracted position (position of fig. 5A) and the extended position (position of fig. 5B).

    PNG
    media_image2.png
    337
    496
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Topper in view of Bain et al. (US 6,770,084 B1).
Regarding claim 3 Topper discloses the claimed invention substantially as claimed, as set forth above for claim 2. Topper is silent regarding the first needle comprises a capture hole, wherein the channel provides access to the capture hole; wherein the suture is transferred between the slot and the capture hole when the first needle moves between the retracted position and the extended position.
However Bain, in the same field of endeavor, teaches (fig. 1A-2D and 8) of a similar suture passer system for a suture (see abstract), comprising: a suture passer comprising a distal end (see fig. 2A), and a first needle (labeled as 12a in fig. 1 and 412 in fig. 8), wherein the distal end of the suture passer comprises a suture holding feature 28a (element 28a is a slot meeting the interpretation under 112f; see col. 7 ln. 27-36); wherein the suture is transferred between the distal end of the suture passer and the first needle (labeled as 12a in fig. 1 and 412 in fig. 8) when the first needle (labeled as 12a in fig. 1 and 412 in fig. 8) moves between a retracted position and an extended position (see col. 7 ln. 59 – col. 8 ln. 11); the first needle (labeled as 12a in fig. 1 and 412 in fig. 8) comprises a capture hole 464, wherein the channel provides access to the capture hole 464 (see annotated fig. 8A below and col. 10 ln. 33-40); wherein the suture is transferred between the slot 28a and the capture hole 464 when the first needle (labeled as 
The Office notes that the embodiment of fig. 8 just shows a variant embodiment of the needle but the remainder of the device and its operation is the same as that shown in fig. 1-2D (see col. 9 ln. 45-58).

    PNG
    media_image3.png
    769
    718
    media_image3.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Topper to have the first needle .
Claims 1, 2, 6, 10, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baird et al. (US 2010/0305583 A1) in view of Topper.
Regarding claim 1 Baird discloses (fig. 1-15) a suture passer system for a suture 34 comprising a first free end, a second free end opposite the first free end, and a middle portion between the first free end and the second free end (see fig. 8), the suture passer system comprising: 
a suture passer comprising a proximal end (end with 14), a distal end (end with 28/30) opposite the proximal end, an intermediate portion coupled to and extending between the proximal end and the distal end (see fig. 5), and a first needle 32 residing at least partially within the intermediate portion (see fig. 14); 
wherein the distal end (end with 28/30) of the suture passer comprises a suture holding feature 44 (element 44 can be considered a slot meeting the interpretation under 112f; see ¶0077); 
wherein the first needle 32 is movable between a retracted position (position of fig. 14) and an extended position (position of fig. 6,8; see ¶0074), wherein the first needle 32 resides at least partially within the intermediate portion of the suture passer when the first needle 32 is in the retracted position (see fig. 14), wherein the first needle 32 extends to the suture holding feature 44 in the distal end of the suture passer when the first needle 32 is in the extended position (see fig. 8 and ¶0074); 

Baird is silent regarding wherein a distal end of the first needle comprises a distally-sharpened first member with a first distally-oriented tip, a distally-sharpened second member with a second distally-oriented tip, and a channel extending between the first member and the second member.
However Topper, in the same filed of endeavor, teaches (fig. 1-7B) of a suture passer system for a suture 34, the suture passer system comprising: a first needle 32 residing at least partially within the intermediate portion (see fig. 1, 5A-5B and ¶0059); wherein a distal end of the first needle 32 comprises a distally-sharpened first member with a first distally-oriented tip, a distally-sharpened second member with a second distally-oriented tip (see annotated fig. 6 below), and a channel 40 extending between the first member and the second member (see annotated fig. 6 below and ¶0061).

    PNG
    media_image1.png
    523
    628
    media_image1.png
    Greyscale

Therefore, the substitution of one flexible needle (needle with a distally-sharpened first member with a first distally-oriented tip, a distally-sharpened second member with a second distally-oriented tip, and a channel extending between the first member and the second member as shown in Topper) for another (needle as shown in Baird) would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention since Topper teaches that a flexible needle with a distally-sharpened first member with a first distally-oriented tip, a distally-sharpened second member with a second distally-oriented tip, and a channel extending between the first member and the second member is a suitable flexible needle for a suture passer and the substitution of the flexible needle as taught in Topper would have yielded predictable results, namely, a flexible needle of Baird that would carry the suture to the opposite transfer needle. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claims 2, Baird as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Baird further discloses (fig. 1-15) the suture holding feature 44 comprises a slot (opening of 30 between 44 and 46; see fig. 6 and 8) extending across the distal end of the suture passer (see fig. 6 and 8, and ¶0077), wherein the suture 34 is transferred between the slot and the channel when the first needle 32 moves between the retracted position (position of fig. 14) and the extended position (position of fig. 8; see ¶0077-0079). 
Regarding claims 6, Baird as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Baird further discloses (fig. 1-15) the distal end of the suture passer comprises a sharp, blade-like extension (sharp point of 30; see fig. 6 and ¶0075-0077).
Regarding claims 10, Baird as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Baird further discloses (fig. 1-15) the first needle 32 is biased to remain in, or to automatically move to, the retracted position except when the first needle 32 is actuated to move the first needle distally toward the extended position (see ¶0077).
Regarding claim 18 Baird discloses (fig. 1-15) a suture passer system for a suture 34 comprising a first free end, a second free end opposite the first free end, and a middle portion between the first free end and the second free end (see fig. 8), the suture passer system comprising: 
a suture passer comprising a proximal end (end with 14), a distal end (end with 28/30) opposite the proximal end, an intermediate portion coupled to and extending between the proximal end and the distal end (see fig. 5), and a first needle 32 residing at least partially within 
wherein the distal end (end with 28/30) of the suture passer comprises a suture holding feature 44 (element 44 can be considered a slot meeting the interpretation under 112f; see ¶0077); 
wherein the first pusher component 36 comprises at least one pushing arm 36 extending besides the first needle 32 (see fig. 8, 14, and ¶0078);
wherein the first needle 32 is configured to move the middle portion (see fig. 8); wherein the first needle 32 is movable between a retracted position (position of fig. 14) and an extended position (position of fig. 6,8; see ¶0074), wherein the first needle 32 resides at least partially within the intermediate portion of the suture passer when the first needle 32 is in the retracted position (see fig. 14), wherein the first needle 32 extends to the suture holding feature 44 in the distal end of the suture passer when the first needle 32 is in the extended position (see fig. 8 and ¶0074);
wherein the first pusher component 36 is movable between a retracted position and an extended position (see ¶0078), wherein the first pusher component 36 resides at least partially within the intermediate portion of the suture passer when the first pusher component is in the retracted position (see fig. 8 and ¶0078), wherein the first pusher component 36 extends against to the suture holding feature 44 when the first pusher component in the extended position (see fig. 8 and ¶0078);
wherein the middle portion of the suture 34 is transferred from the first needle 32 to the distal end of the suture passer (transferred to 44 in the distal end of the suture passer) when the first needle 32 is in the extended position and the first pusher component 36 moves between the retracted position and the extended position (see fig. 8 and ¶0078-0079).

However Topper, in the same filed of endeavor, teaches (fig. 1-7B) of a suture passer system for a suture 34, the suture passer system comprising: a first needle 32 residing at least partially within the intermediate portion (see fig. 1, 5A-5B and ¶0059); wherein the first needle 32 comprises a capture hole 40 configured to receive a middle portion of the suture (see fig. 7A-7B and ¶0061).
Therefore, the substitution of one flexible needle (needle with a capture hole configured to receive the middle portion as shown in Topper) for another (needle as shown in Baird) would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention since Topper teaches that a flexible needle with capture hole configured to receive the middle portion is a suitable flexible needle for a suture passer and the substitution of the flexible needle as taught in Topper would have yielded predictable results, namely, a flexible needle of Baird that would carry the suture to the opposite transfer needle. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claims 19, Baird as modified discloses the claimed invention substantially as claimed, as set forth above for claim 18. Baird further discloses (fig. 1-15) the first pusher component 36 is independently movable relative to the first needle 32 (see ¶0077-0078).
Regarding claims 20, Baird as modified discloses the claimed invention substantially as claimed, as set forth above for claim 18. Baird further discloses (fig. 1-15) the first pusher component 36 comprises a shaft (proximal portion of 36) and a distal portion (distal portion of 36) extending from the shaft (see fig. 8), wherein the distal portion comprises the pushing arm 36 (see fig. 8 and ¶0078); wherein the shaft (proximal portion of 36) of the first pusher .
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Baird in view of Topper as applied to claim 2 above, and further in view of Bain.
Regarding claim 3 Baird as modified discloses the claimed invention substantially as claimed, as set forth above for claim 2. Baird as modified is silent regarding the first needle comprises a capture hole, wherein the channel provides access to the capture hole; wherein the suture is transferred between the slot and the capture hole when the first needle moves between the retracted position and the extended position.
However Bain, in the same field of endeavor, teaches (fig. 1A-2D and 8) of a similar suture passer system for a suture (see abstract), comprising: a suture passer comprising a distal end (see fig. 2A), and a first needle (labeled as 12a in fig. 1 and 412 in fig. 8), wherein the distal end of the suture passer comprises a suture holding feature 28a (element 28a is a slot meeting the interpretation under 112f; see col. 7 ln. 27-36); wherein the suture is transferred between the distal end of the suture passer and the first needle (labeled as 12a in fig. 1 and 412 in fig. 8) when the first needle (labeled as 12a in fig. 1 and 412 in fig. 8) moves between a retracted position and an extended position (see col. 7 ln. 59 – col. 8 ln. 11); the first needle (labeled as 12a in fig. 1 and 412 in fig. 8) comprises a capture hole 464, wherein the channel provides access to the capture hole 464 (see annotated fig. 8A below and col. 10 ln. 33-40); wherein the suture is transferred between the slot 28a and the capture hole 464 when the first needle (labeled as 12a in fig. 1 and 412 in fig. 8) moves between the retracted position and the extended position (see col. 7 ln. 59 – col. 8 ln. 11 and col. 10 ln. 33-40).


    PNG
    media_image3.png
    769
    718
    media_image3.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Baird as modified to have the first needle comprises a capture hole, wherein the channel provides access to the capture hole; wherein the suture is transferred between the slot and the capture hole when the first needle 
Regarding claim 4 Baird as modified discloses the claimed invention substantially as claimed, as set forth above for claim 3. Baird further discloses (fig. 1-15) a pusher component 36 comprising a shaft (proximal portion of 36) and a distal portion (distal portion of 36) extending from the shaft (see fig. 8), the distal portion comprising at least one pushing arm (portion of 36 contacting 34; see fig. 8 and ¶0078); wherein the pusher component is movable between a retracted position and an extended position (see ¶0078), wherein the pusher component 36 resides at least partially within the intermediate portion of the suture passer when the pusher component is in the retracted position (see fig. 8 and ¶0078), wherein the pusher component 36 extends against the slot (opening of 30 between 44 and 46; see fig. 6 and 8) of the distal end of the suture passer when the pusher component in the extended position (see fig. 8 and ¶0078); wherein the suture 34 is transferred from the capture hole (the device as modified has a capture hole) to the slot (opening of 30 between 44 and 46; see fig. 6 and 8) when the first needle 32 is in the extended position (position of fig. 8) and the pusher component moves between the retracted position and the extended position (see ¶0078 and fig. 8).
Regarding claim 5 Baird as modified discloses the claimed invention substantially as claimed, as set forth above for claim 4. Baird further discloses (fig. 1-15) the pusher component 36 is biased to remain in, or to automatically move to, the retracted position except when the pusher component is actuated to move the pusher component distally toward the extended position (see ¶0078).
Allowable Subject Matter
Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art, alone or in combination, fails to teach or render obvious: the distal wall terminates in a sharp, blade-like extension in addition to the other features of claims 16 and 17. The closest prior art references include O’Quinn et al. (US 2003/0078599 A1), Topper, and Baird.
O’Quinn teaches the distal wall terminates in a sharp, blade-like extension (see non-final rejection mailed 01/04/2021), but fails to teach a distally facing capture feature of the needle.
Topper teaches a suture passer, as set forth above, but fails to teach the distal wall terminates in a sharp, blade-like extension.
Baird teaches a suture passer, as set forth above, but fails to teach a distal wall that terminates in a sharp, blade-like extension.
Response to Arguments
Applicant’s arguments, see pg. 11, filed 04/05/2021, with respect to the rejection of claim 20 under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejection of claim 20 under 35 U.S.C. 112 has been withdrawn. 
Applicant’s arguments, see pg. 11, filed 04/05/2021, with respect to the rejection(s) of claim(s) 15 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Topper.
Applicant’s arguments, see pg. 12, filed 04/05/2021, with respect to the rejection(s) of claim(s) the rejection of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Topper and in view of Baird/Topper.
Applicant’s arguments, see pg. 13, filed 04/05/2021, with respect to the rejection(s) of claim(s) 18 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Baird/Topper.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503.  The examiner can normally be reached on Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771